Case 1:18-cr-00138-JLS-MJR Document 286 Filed 12/07/20 Page 1of5

  

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 
 

DEC 7 2020
J

4y
Wet € LoewenGut} oS 7
TERN DISTRICLO

 

UNITED STATES OF AMERICA,

Vv.
18-cr-138 (JLS) (MJR)
ERIC YOUNG, and
SHAMAR DAVIS,

Defendants.

 

DECISION AND ORDER

 

Defendants Eric Young and Shamar Davis are charged in the Third
Superseding Indictment in this case. See Dkt. 199. In particular, Young and Davis
are charged with conspiracy to possess with intent to distribute, and to distribute, five
kilograms or more of a mixture and substance containing cocaine. See id. at Count 1.
Young also is charged with possession with intent to distribute five kilograms or more
of a mixture and substance containing cocaine on a date in July 2018, and with money
laundering conspiracy. See id. at Counts 3, 4. And Davis is charged with attempted
possession with intent to distribute five kilograms or more of a mixture and substance
containing cocaine on a date in October 2017. See id. at Count 2.

United States Magistrate Judge Michael J. Roemer was designated to hear and
determine, and report and recommend on, all pre-trial proceedings under 28 U.S.C.

§§ 636(b)(1)(A) and (B). Dkts. 35, 60. This case, originally assigned to United States
District Judge Lawrence J. Vilardo, was reassigned to this Court on January 3, 2020.

Dkt. 176.
Case 1:18-cr-00138-JLS-MJR Document 286 Filed 12/07/20 Page 2 of 5

As relevant here,! Young moved to suppress statements made to law
enforcement on July 21, 2018,? and physical evidence obtained as a result of a tracking
warrant issued for a tractor trailer. See Dkt. 153, at 4, 5-7. The government opposed
Young’s motion. See Dkt. 166, at 13-14. Davis moved to suppress physical evidence
obtained as a result of a November 14, 2018 cell-site location information warrant and
a February 16, 2019 cell phone search warrant. See Dkt. 148; Dkt. 148-3, at 2-6, 7-8.3
Davis also moved to suppress a pre-trial identification or, alternatively, for a Wade
hearing to review the identification procedure and reliability. See Dkt. 148; Dkt. 148-
3, at 6-7. The government opposed Davis’s motions. See Dkt. 171, at 6-14.

Judge Roemer issued a Report and Recommendation (“R&R”) on October 9,
2020, recommending that this Court: (1) deny Young’s motion to suppress physical
evidence; (2) deny Davis’s motion to suppress physical evidence; and (3) deny Davis’s
motion to suppress the pre-trial identification of him, without a Wade hearing at this
time, and without prejudice to renewing his motion with this Court before trial. See
Dkt. 265, at 3-11.

Neither Young nor the government objected to the R&R with respect to his

suppression motions, and the time to do so has expired. See Dkt. 279; see also 28

 

1 ‘Young and Davis—and their remaining co-defendants—filed several other motions as
well, which Judge Roemer resolved in the order portion of his Report,
Recommendation, and Order. See generally Dkt. 265. Only the suppression motions
remain unresolved. See id. at 2-3.

2 See infra note 5.

3 Page references to Dkt. 148-3 are to the numbering in the footer of each page, as
opposed to the numbering automatically generated by CM/ECF.

2
Case 1:18-cr-00138-JLS-MJR Document 286 Filed 12/07/20 Page 3 of 5

U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(2). On October 21, 2020, Davis objected to
the portion of R&R addressing his motion to suppress the pre-trial identification. See
Dkt. 269. Davis did not object to the portion of the R&R addressing his motion to
suppress physical evidence. See id.; Dkt. 279. The government responded in
opposition to Davis’s objections. See Dkt. 280. Davis filed a reply in further support of
his objections. See Dkt. 282.

A district court may accept, reject, or modify the findings or recommendations of
a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(8). A district court
must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Crim.

P. 59(b)(3). It need not review the recommendation of a magistrate judge to which no
objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

The Court first will address Davis's objections. Davis objects to the R&R’s
conclusion that he is not entitled to a Wade hearing at this time. See Dkt. 269, at 2.
Davis also objects to the R&R citing the government's unsworn representation
regarding the relationship between him and the person who identified him as a basis
for denying his motion. See id. In other words, he objects to what he views as the
R&R determining the reliability of the identification based on the government’s
representation. Davis suggests that the Court should order a pre- Wade hearing,
borrowing the procedure New York’s state courts employ pursuant to People v.
Rodriguez, 79 N.Y.2d 445 (1992). See Dkt. 269, at 3-4.

With respect to Davis’s objections, the Court carefully reviewed Judge Roemer’s
R&R, the objections and responses, and the relevant record. Based on a de novo

3
Case 1:18-cr-00138-JLS-MJR Document 286 Filed 12/07/20 Page 4of5

review, the Court accepts and adopts Judge Roemer’s recommendations to deny
Davis’s motion to suppress the identification and to deny his request for a Wade
hearing at this time, without prejudice to renewing closer to trial.

Davis’s objections present a single issue: when the Court should evaluate the
disputed pre-trial identification. Neither the R&R nor this decision forecloses Davis
from obtaining a hearing; therefore, the Court does not resolve Davis’s requests for
suppression or a hearing based solely on the government’s representations about the
reliability of the identification. Cf. Dkt. 282, at 3. Davis may renew his motion after
reviewing additional discovery from the government4—for example, as a motion in
lumine for the Court to resolve before trial. This opportunity protects against any
harm to Davis’s constitutional rights that could occur if a faulty identification were
presented to the jury. See, e.g., Manson v. Brathwaite, 432 U.S. 98, 112-14 (1977)
(“Wade and its companion cases reflect the concern that the jury not hear eyewitness
testimony unless that evidence has aspects of reliability.”); United States v. Wong, 40
F.3d 1347, 13859 (2d Cir. 1994) (describing the “two-step inquiry for evaluating the
constitutional permissibility of in-court identification testimony based on out-of-court
identification procedures”).

Though not required to do so, this Court also reviewed Judge Roemer’s R&R as
it pertains to Davis and Young’s motions to suppress physical evidence and the record

relevant to those motions. Based on that review and absent any objections, the Court

 

4 The government confirmed that it will produce witness names and the discovery
required by 18 U.S.C. § 3500 before trial. See Dkt. 280, at 8.

4
Case 1:18-cr-00138-JLS-MJR Document 286 Filed 12/07/20 Page 5of5

accepts and adopts Judge Roemer’s recommendations to deny Young’s motion to
suppress physical evidence and to deny Davis’s motion to suppress physical evidence.5
CONCLUSION
For the reasons stated above and in the R&R, the Court:
e DENIES Young’s motion to suppress statements and physical evidence
(Dkt. 153);
e DENIES Davis’s motion to suppress physical evidence (Dkt. 148); and
e DENIES Davis’s motion to suppress pre-trial identification and,
alternatively, for a Wade hearing, without prejudice to renewing the
motion at the time trial (Dkt. 148).
The parties shall appear before this Court on December 9, 2020, at 10:00 a.m. fora
status conference to set a trial date.
SO ORDERED.

Dated: December 7, 2020
Buffalo, New York

{—),

JO . SINATRA,_JR—

UN#TED STATES DISTRICT JUDGE

 

 

5 The R&R denied Young’s motion to suppress statements as moot after learning that
Young made no statements to law enforcement following his arrest. See Dkt. 265, at 3
n.4, To the extent it is necessary—and absent any objections from Young—the Court
accepts and adopts that denial.

5
